UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6235


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH LOUIS DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:02-cr-00552-LMB-1)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Louis Davis, Appellant Pro Se.        Patrick Friel Stokes,
United States Department of Justice,          Washington, DC, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Louis Davis appeals the district court’s order

denying his motion to correct a clerical error under Fed. R.

Crim. P. 36.    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Davis, No. 1:02-cr-00552-LMB-1

(E.D. Va. Feb. 6, 2013).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                      2